Citation Nr: 9912409	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-36 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from July 
1965 to November 1968.  He also had service with the 
Massachusetts Army National Guard (ARNG), with various 
periods of training.  He had active duty in the Army from 
August 1991 to September 1992, when is ARNG was activated 
during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO decision which denied service connection 
for tinnitus and sinusitis.  A Board hearing was requested 
and scheduled for March 1999, but the veteran failed to 
report for such hearing.


REMAND

The veteran contends that he has tinnitus and sinusitis which 
are attributable to his military service, and specifically 
relates such conditions to active duty or periods of ARNG 
training in the 1990s.

A review of the file shows that the veteran served on active 
duty in the Air Force from July 1965 to November 1968.  He 
had later service with the ARNG, and it appears that he is 
currently a member of the ARNG.  A DD Form 214 verifies a 
period of active duty in the Army from August 1991 to 
September 1992, when his unit was activated during the 
Persian Gulf War, but there has not been complete 
verification of all ARNG service including periods of active 
duty for training and inactive duty training.  Documents 
indicate the veteran has had some extended periods of full-
time service in the ARNG (e.g., October 1990 to March 1991, 
May 1991 to August 1991) which was under the authority of 
32 U.S.C.A. § 505, which would mean that (pursuant to 
38 U.S.C.A. § 101(22)(C)) such periods are considered active 
duty for training for VA purposes.  The Board finds that the 
RO should verify the dates and types of all of the veteran's 
service, as service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty or active duty for training, or 
injury incurred while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110.

Additionally, the veteran's service medical records appear to 
be incomplete.  In November 1993, service medical records 
dated from 1991 to 1992 were obtained from the 647th Medical 
Squadron, Hanscom Air Force Base, but no separation medical 
examination is available.  In March 1995, the National 
Personnel Records Center (NPRC) informed the RO that the 
veteran was currently assigned to a reserve unit, and advised 
the RO to contact that unit to obtain his service medical 
records.  In May 1995, the RO wrote to the 647th Medical 
Squadron, Hanscom Air Force Base, and by a letter dated in 
May 1995, a representative from that unit stated that no 
medical records were available relating to the veteran.  The 
Board finds that the RO should make another attempt to obtain 
additional service medical records, as part of the VA's 
obligation to assist the veteran in completing his 
application for benefits.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain, from the 
appropriate service department office 
(NPRC, Army Personnel Center, the 
veteran's ARNG unit, the Office of the 
Adjutant General in Massachusetts, or any 
other indicated service department 
office), the following:

(a) verification of all dates and types 
of the veteran's military service, 
including active duty, active duty for 
training, inactive duty training, and 
other ARNG service.

(b) all additional service medical 
records from his Army active duty and his 
ARNG service.

2.  Following completion of the above 
development, the RO should review the 
claims for service connection for 
tinnitus and sinusitis.  If the claims 
remain denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



